--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated June 1, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2017/064059 filed on 06/09/2017, and claims foreign 
priority in PCT/EP2016/063226 filed on 06/09/2016. 
Claim Status
Claims 10, 11, 13-15, 17-20, 32, 33, 39, and 43-49 are pending and examined. Claim 49 was newly added and reads on the elected invention of Group III. Claims 10, 11, 13-15, 17- 20, 32, 33, 43, and 46 were amended. Claims 1-9, 12, 16, 21-31, 34-38, and 40-42 were cancelled. 
Withdrawn Claim Objections
	Objections to claims 12 and 32 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 9-15, 17-20, 32, 33, 39, and 43-48 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections —35 USC § 103

Rejections of claims 9-11, 13-15, 17-20, 32, 33, 39, 44, 47, and 48 over Hart (WO 2001/92542 A2 Published December 6, 2001 — of record in IDS dated 05/17/2019) and Mahon (WO 2010/053572 Published May 14, 2010); and rejections of claims 43, 45, and 46 over Hart, Mahon, and Chatterton (US 7,973,019 B1 Date of Patent July 5, 2011) are withdrawn because claim 32 was amended to require limitations of cancelled claim 12, which are not obvious over the cited references. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Schnepp on June 10, 2022.
The application has been amended as follows:
In claim 10 line 2, replace “a peptide” with --the peptide--.
In claim 10 line 4, replace “a polymer” with --the polymer--.
In claim 10 line 5, replace “or polyamidoamine, or any” with --polyamidoamine, or a--.
In claim 13 line 3, replace “the lipidoid” with --the cationic or permanent cationic lipidoid--.
In claim 13 line 4, replace “lipidoid” with --of the cationic or permanent cationic lipidoid--.
In claim 13 line 4, replace “nucleic acid” with –of the nucleic acid compound--.
In claim 14 line 1, replace “the lipidoid” with --the cationic or permanent cationic lipidoid--.
In claim 14 line 3, replace “the lipidoid” with --the cationic or permanent cationic lipidoid--.
In claim 14 line 4, replace “lipidoid” with --of the cationic or permanent cationic lipidoid--.
In claim 14 line 4, replace “cationic peptide or polymer” with --of the cationic peptide or cationic polymer--.
In claim 17 lines 1-2, replace “the nanoparticles comprise” with --the plurality of nanoparticles comprises--.
In claim 17 line 2, replace “cationic peptides and/or cationic polymers” with --the cationic peptide and/or cationic polymer--.
In claim 19 lines 1-2, replace “the nanoparticles further comprise” with –the plurality of nanoparticles further comprises--.
In claim 32 line 18, replace “or polymer” with --or cationic polymer--.
In claim 32 line 21, replace “P is a moiety” with --P is a cationic moiety--. 
In claim 46 lines 1-2, replace “the nanoparticles comprise” with --the plurality of nanoparticles comprises--.
In claim 46 lines 2-3, replace “the nanoparticles” with --the plurality of nanoparticles--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of Hart and Mahon. The present claims are not obvious over these references because the references do not teach a cationic peptide or a cationic polymer according formula (IV) and it would not have been obvious to have modified the teachings of these references by adding said cationic peptide or cationic polymer to the nanoparticles disclosed by the combination of these references.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 10, 11, 13-15, 17-20, 32, 33, 39, and 43-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617